  Case 1:15-cv-00718-SB Document 77 Filed 08/02/21 Page 1 of 1 PageID #: 566




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

DONALD D. PARKELL,                        :
                                          :
              Plaintiff.                  :
       v.                                 :        C.A. No. 15-718-SB
                                          :
RONALD FREDERICK, ET AL.                  :
                                          :
              Defendants.                 :

                              SUBSTITUTION OF COUNSEL

       PLEASE TAKE NOTICE that Deputy Attorney General Stephen M. Ferguson hereby

withdraws his appearance as attorney for Defendant Ronald Frederick in the above-captioned

matter and that Deputy Attorney General Robert M. Kleiner enters his appearance on behalf of

Defendant Ronald Frederick.


 STATE OF DELAWARE                            STATE OF DELAWARE
 DEPARTMENT OF JUSTICE                        DEPARTMENT OF JUSTICE

 /s/ Stephen M. Ferguson                      /s/ Robert M. Kleiner
 Stephen M. Ferguson, ID #5167                Robert M. Kleiner, ID #5505
 Deputy Attorney General                      Deputy Attorney General
 Carvel State Office Building                 Carvel State Office Building
 820 North French Street, 6th Fl.             820 North French Street, 6th Fl.
 Wilmington, Delaware 19801                   Wilmington, Delaware 19801
 (302) 577-8400                               (302) 577-8400




DATED: August 2, 2021
